DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed o6/07/2022 has been entered. Claim 5 has been amended and new claims 11-14 have been added. Therefore, claims 1-14 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US — 2015/0158466 A1) and further in view of Mayr et al. (US — 2015/0298675 A1).
As per claim 1, Nakamura discloses Brake System Input Apparatus and Vehicle Brake comprising:
the cuboidal hydraulic block (10, Fig: 1-2) comprising Cartesian boreholes (Fig: 1-2) that include:
a master brake cylinder borehole (21, [0042], Fig: 1-4);
a power cylinder borehole (41, [0052], Fig: 1-4); and
a receptacle for a pedal travel simulator (31, [0050], Fig: 1-2), the receptacle for the pedal travel simulator being arranged in parallel to the power cylinder borehole (31 and 41 are parallel, Fig: 1).
Nakamura discloses all the structural elements of the claimed invention but fails to explicitly disclose a power cylinder borehole that is perpendicular to the master brake cylinder borehole.
Mayr discloses Hydraulic Block for a Hydraulic Power Unit of a Hydraulic Vehicle Brake System comprising:
a power cylinder borehole (11’, Fig: 2-3) that is perpendicular to the master brake cylinder borehole (7’, Fig: 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the brake system input apparatus and vehicle brake of the Nakamura to arrange the power cylinder borehole that is perpendicular to the master brake cylinder borehole as taught by Mayr in order to provide a compact integration of brake actuation and brake pressure modulation in one module. Weight saving, simple manufacturability and good connectability of electrical and hydraulic connections are thereby made possible.

As per claim 2, Nakamura discloses wherein:
the power cylinder borehole (41) and the receptacle for the pedal travel simulator (31) extend perpendicularly to first (10b, Fig: 1) and second surfaces (10c, Fig: 1) of the hydraulic block (Fig: 1); and
the receptacle (31) for the pedal travel simulator is provided between (a) a second side of the power cylinder borehole (10c, Fig: 1), which is opposite the first side of the power cylinder borehole (Fig: 1), and (b) a second transverse side (10a, Fig: 1) of the hydraulic block that extends between the first and second surfaces (Fig: 1), and
Mayr further discloses the master brake cylinder borehole (7’) is provided between (a) a first transverse side of the hydraulic block (4, Fig: 2-3) that extends between the first (Fig: 2-3) and second surfaces (Fig: 2-3), and (b) a first side of the power cylinder borehole (Fig: 2-3).

As per claim 3, Nakamura discloses, wherein, in an intended installation and usage position of the hydraulic block, the second transverse side of the hydraulic block is a bottom side of the hydraulic block (As per FIG: 1 and 3a, second transverse side is bottom side).

As per claim 5, Nakamura discloses a receptacle for a simulator valve (31, Fig: 1), wherein the receptacle for the pedal travel simulator (31, [0083], Fig: 1) and the receptacle for the simulator valve, are connected to each other by a line (11b, Fig: 1) extending through the hydraulic block (As per figure 1, master cylinder and simulator are connected via line 11b, [0083], Fig: 1).

As per claim 11, Nakamura discloses wherein:
the power cylinder borehole (41) and the receptacle for the pedal travel simulator (31) extend perpendicularly to first (10b, Fig: 1) and second surfaces (10c, Fig: 1) of the hydraulic block (Fig: 1);
the master brake cylinder borehole is provided:
below a first transverse side of the hydraulic block that extends between the first and second surfaces (Fig: 1); and
between (a) the first transverse side and (b) a first side of the power cylinder borehole; and
the receptacle (31) for the pedal travel simulator is provided:
between (a) a second side of the power cylinder borehole, which is opposite the first side of the power cylinder borehole (10c, Fig: 1), and (b) a second transverse side (10a, Fig: 1) of the hydraulic block that extends between the first and second surfaces (Fig: 1); and
above the second transverse side (Fig: 1).
Mayr further discloses the master brake cylinder  (7’) is provided between (a) a first transverse side  of the hydraulic block (4. Fig: 2-3) that extends between the first (Fig: 2-3) and second surfaces (Fig: 2-3), and (b) a first side of the power cylinder borehole (Fig: 2-3).

Allowable Subject Matter
Claims 7-10 are allowed.

Prior art and teaching reference fail to disclose the receptacle for the pedal travel cylinder is provided:
between (a) a second side of the power cylinder borehole, which is opposite the first side of the power cylinder borehole, and (b) a second transverse side of the hydraulic block that extends between the first and second surfaces; and
above the second transverse side; and
the control unit includes a multi-pole electrical plug connection that is situated outside the hydraulic block entirely below the second transverse side.
Claims 8-10 depend on claim 7.

Claims 4, 6, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose an electronic control unit including a control unit housing, the control unit housing covering an opening of the receptacle for the pedal travel simulator (claim 4), wherein the line connecting the receptacle for the pedal travel simulator to the receptacle for the simulator valve tangentially intersects the receptacle for the pedal travel simulator (claim 6), a control unit housing having a terminal connection to a plug connection situated outside of the hydraulic block entirely below the second transverse side (claim 12) and a control unit housing covering an opening of the receptacle for the pedal travel simulator (claim 14).
Claim 13 depend on claim 12.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
In page 6-8 of REMARK, the applicant argued that “Further in this regard, hydraulic blocks include many different receptacles and interconnections and every determined arrangement of the various components requires a detailed assessment of how the various components are to be inter-arranged. No reference has been cited that provides any enabling disclosure of how to arrange bores/receptacles for a master brake cylinder, a power cylinder, and a pedal travel simulator arranged in the particular parallel and perpendicular relative arrangement suggested by claim 1. One cannot simply find different references with completely different arrangements and just pick and choose specific arrangements of individual components of one structure and throw it in haphazardly into another structure by just modifying on a whim, which is precisely what this Office Action asserts. While Mayr suggests to arrange its bore 11’ and receptacle 8’ to be perpendicular to its master cylinder bore 7’, it does so by arranging its receptacle 8’ also perpendicular to its bore 11’. The references do not enable a structure where the power cylinder borehole is perpendicular to the master brake cylinder borehole but also parallel to the pedal travel simulator receptacle”.
In response to applicant’s arguments the examiner respectfully disagrees. The examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary reference. However, there is no requirement that  a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. Reference are evaluated by what they suggest to one versed in the art, rather than by their specific discloser. (MPEP -2143.01 Suggestion or Motivation To Modify the References [R-10.2019]).
Therefore, prior art (Nakamura) discloses all the structural elements of the claimed invention except for orientation of the power cylinder borehole with respect to the master brake cylinder borehole. Therefore, the examiner teaches Mayr reference. Mayr discloses similar hydraulic block and further teaches power cylinder borehole that is perpendicular the master brake cylinder borehole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the boreholes orientation taught by Mayer for the hydraulic block of the Nakamura to provide weight saving, simple manufacturability and good connectability of electrical and hydraulic connections are thereby made possible.
Therefore, the rejection of claim 1 over Nakamura and further in view of Mayr is proper for the reason set forth above and maintained the rejection. Claims 2-3, 5 and new claim 11 depend directly or indirectly on claim 1 and therefore, rejection over Nakamura and further in view of Mayr is proper for the reason set forth above and maintained the rejection.
Claims 7-10 are allowed.
Claims 4, 6, 12-14 have been objected (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657